DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2020, 5/27/2020 and 11/17/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-4, 6-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia CN pub. 106450035A (applicant provided in IDS; see English translation provided by examiner) 	Regarding claim 1, Jia teaches a display panel (100, fig. 1-2) [0025], comprising:  	a substrate (10, fig. 1) [0025];  	a functional layer (20+40, fig. 1) [0026], [0028] disposed on the substrate (10); and  	an encapsulation layer (50, fig. 1-2) [0026] disposed on the functional layer (20+40), wherein the encapsulation layer (50) comprises an inorganic layer (51, fig. 2) [0032] disposed on the functional layer (20+40), the inorganic layer (51) further comprises a composite film layer (51) having at least one first oxide layer (511, fig. 2) [0032]-[0033] and at least one second oxide layer (512, fig. 2) [0032]-[0033],  	for each of the at least one first oxide layer (511) and each of the at least one second oxide layer (512), a ratio of the number of atomic layers of the first oxide layer (511) to the number of atomic layers of the second oxide layer (512) ranges from 1:4 to 3:1 (1:1, i.e. 5-100 layers : 5-100 layers, [0036]) (Jia, fig. 1-2).  	Regarding claims 2 and 14, Jia teaches the display panel according to claim 1 
 	Regarding claim 7, Jia teaches the display panel according to claim 1, wherein the second oxide layer (512, titanium oxide) has bending endurance higher than that of the first oxide layer (511, aluminum oxide) (Jia, [0033]). 	Since the first oxide and the second oxide of Jia are the made of the same material as the first and second oxide of the invention (aluminum oxide and titanium oxide respectively, see [0042] of the specification of the publication of the instant application), then the second oxide layer (512, titanium oxide) has bending endurance higher than that of the first oxide layer (511, aluminum oxide) because it has been held that where the claimed and the prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. Since the composition is the same, the product must necessarily exhibit the properties. MPEP 2112.01
 	Regarding claim 8, Jia teaches the display panel according to claim 1, wherein a total number of atomic layers of the at least one first oxide layer (511) and the at least one second oxide layer (512) ranges from 100 to 1000 (5-100 layers, [0036]) (Jia, [0036]). 	Regarding claim 9, Jia teaches the display panel according to claim 1, wherein the inorganic layer (51) has a thickness ranging from 20 nm to 100 nm (30-100nm, [0039]) (Jia, fig. 2, [0039]). 	Regarding claim 10, Jia teaches the display panel according to claim 1, wherein the composite film layer (51) is made from the at least one first oxide layer (511) and the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jia CN pub. 106450035A..     
 	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia CN pub. 106450035A as applied to claim 1 above and further in view of Kim et al. US PGPub. 2016/0093828. 	Regarding claim 11, Jia teaches the display panel according to claim 1, wherein the encapsulation layer (50) further comprises a stacked layer (52+ top 51 layers, fig. 2) on the inorganic layer (51/bottom 51 layers, fig. 2) but fails to teach wherein the stacked layer (52+top 51) comprises a silicon oxide layer, an organic layer, and a silicon nitride .
 	Regarding claim 20, Jia does not teach a display device comprising the display panel (100, fig. 1-2) according to claim 1. 	However, Kim teaches a display device [0005] comprising a display panel (100, fig. 1-2) [0039] (Kim et al., fig. 1-2, [0005]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the display panel of Jia in a display device of Kim in order for the display device to have an encapsulation with excellent external moisture and oxygen barrier [0052] and enhanced luminance efficiency [0053] (Kim et al., [0052]-[0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892